Broyles, J.
1. The petition, as amended, set forth a cause of action, and the court did not err in overruling the demurrer.
2. Where money is paid under a mistake of fact, or in ignorance of facts, it may be recovered, if the circumstances are such that the party receiving it ought not, in equity and good conscience, to retain it. Camp v. Phillips, 49 Ga. 455; Pine Belt Lumber Co. v. Morrison, 13 Ga. App. 453 (79 S. E. 363). In the instant case it is clear that the plaintiffs received nothing in return for the payments made by them, and there is nothing in the evidence which would render it inequitable for them to recover this money. See also Logan v. Sumter, 28 Ga. 242 (73 Am. D. 755); Georgia Railroad &c. Co. v. Grossley, 128 Ga. 35 (57 S. E. 97).
3. The evidence authorized the judgment. There was no error of law; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Lewis W. Thomas, for plaintiff in error,
cited: 50 Ga. 310; 10 Enc. Dig. Ga. Eep. 299-303; 41 W. Ya. 742; 4 Harr. (Del.) 170; 72 Ark. 552; 101 Me. 17; 34 Mass. 134; 59 Mass. 115; 61 Mass. 125; 70 Ark. 5; 54 Ind. 337; 122 N. C. 569; 187 N. Y. 552; 21 Ky. L. Eep. 1186; 92 Mo. 239; 126 Mass. 465; 33 Neb. 98.
Simmons & Simmons, contra,
cited: Civil Code (1910), § 4317; 28 Ga. 242; 49 Ga. 455; 115 Ga. 70; 128 Ga. 35.